DETAILED ACTION
This action is responsive to Application filed on February 26, 2021, which is a continuation of Application No. 16/901,287, filed on June 15, 2020, now US Pat. No. 10,963,372.
The preliminary amendments filed on March 16, 2021 have been acknowledged and considered.
Claim 1 has been canceled. Claims 2-21 have been newly added.
Claims 2-21 have been examined. Claims 2-21 (Renumbered to claims 1-20) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed on February 26, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated May 21, 2021 and September 15, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 2, 9 and 16 (Renumbered to claims 1, 8 and 15) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:   	In claims 2, 9 and 16:
    	“while the test script is executing or after the test script has been executed:     		updating, for each natural language statement whose entry in the   	test script has been successfully executed, the self-healing test script   	execution interface to include a first icon that indicates successful   	execution of the natural language statement;   		updating, for each natural language statement whose entry in the   	test script is currently being executed, the self-healing test script execution   	interface to include a different, second icon that indicates that execution of   	the natural language statement is ongoing; and   		updating, for each natural language statement whose entry in the   	test script has been self-healed, the self-healing test script execution   	interface to include (i) the first icon, and (ii) an indication that the entry has   	been self-healed.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grechanik et al. (US Pub. No. 2009/0217303) – Test Script Transformation Analyzer with Change Guide Engine; and Pabalate et al. (US Pub. No. 2008/0016490) – Enhanced Statistical Measurement Analysis and Reporting. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Grechanik et al. (US Pub. No. 2009/0217303)  	Grechanik discloses a script analyzer with change guide generates accurate test scripts for evolving applications. Applications often have complex graphical user interfaces for which the permutations and combinations of GUI elements give rise to an enormous field of potential commands and command sequences to be tested. Furthermore, these applications change over time, rendering prior test scripts unworkable. The script analyzer automatically generates new test scripts to reliably test subsequent application versions, while greatly reducing the time, cost, and resource expenditures needed to arrive at subsequent application versions. However, Grechanik 

    	Pabalate et al. (US Pub. No. 2008/0016490)  	Pabalate discloses Project information relating to a project is received, the project information identifying a project type, an authorized write entity, and an authorized approval entity, and a valid metric is selected based at least on the project type, the valid metric measuring an aspect of performance of the project. Base measures corresponding to the valid metric are received from the authorized write entity, the base measures further including periodic base measures corresponding to at least one metric period, and aperiodic base measures corresponding to an aperiodic incident, and the valid metric is calculated based on the base measures. The base measures are sorted into excluded base measures and non-excluded base measures, organizational baseline data is imported, and an organizational indicator is calculated based on the non-excluded base measures and the organizational baseline data. However, Pabalate does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 2, 9 and 16.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192